Citation Nr: 9909378	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back disability 
including as an undiagnosed illness.  

2.  Entitlement to service connection for neck disability 
including as an undiagnosed illness.  

3.  Entitlement to service connection for bilateral knee 
disability including as an undiagnosed illness.  

4.  Entitlement to service connection for an acquired 
psychiatric disability including as an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from September 1987 to 
September 1991.  

This appeal arises from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

As provided by 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317(a)(1), compensation may be paid to a Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or illnesses manifested by one or more 
signs or symptoms, such as fatigue, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, or sleep disturbances, provided that such 
disability (1) became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

Thus, the Board must determine whether the record presents 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, or non-medical 
indicators capable of independent verification of the 
existence of a chronic disability of 6 months duration 
resulting from an undiagnosed illness.

As noted above, the appellant began her active military 
service in September 1987.  The service medical records 
reflect the following pertinent entries:

Low back disability.  In June 1988 the veteran 
complained of lower back pain.  The assessments included 
muscle strain and mechanical low back pain.  In July 
1989 the veteran again complained of low back pain of 
sudden onset while running, without trauma, with 
radiation to the upper legs.

Neck disability.  In October 1987 the veteran complained 
of neck pain.  The assessment was acute sprain of the 
left upper trapezius and levator scapula.

Knee disability.  In December 1987 the veteran 
complained of a stiff right knee with a popping 
sensation.  The assessment was patellofemoral syndrome.  
In January 1988 she complained of left knee pain.  The 
assessment was contusion.  In July 1988 the veteran 
requested treatment for a right knee abrasion.  There 
was a history of trauma during the past 72 hours and the 
physician's assessment was that the veteran probably had 
inflammation of the right knee.

Psychiatric disability.  The veteran had a history of an 
"attempted suicide" and marijuana use prior to 
entering service in September 1987.  In October 1988 the 
veteran attempted suicide by swallowing some "409".

On service separation examination in August 1991 the 
veteran's spine, musculoskeletal, lower extremity and 
psychiatric evaluations were noted to be normal.  On her 
Report of Medical History the veteran noted that she did not 
have a history of recurrent back pain, or a trick or locked 
knee.  She indicated a history of frequent trouble sleeping, 
depression or excessive worry.  An attachment noted that 
trouble sleeping and depression were related to Desert Storm.  

In an application for compensation received in September 
1991, the appellant listed the following disabilities:  
chronic severe migraine headaches; otitis media; low back 
pain; bilateral knee injuries; chronic abdominal cramping, 
rule out "ob/gyn disease;" anxiety reaction/depression; 
sinusitis; and neck pain.

The appellant was accorded VA examinations for disability 
evaluation purposes in January 1992.  The appellant said that 
her knees popped when she moved.  Examination was entirely 
normal except for slight increase in lumbar lordosis.  The 
diagnoses were as follows: 

1.  History of low back pain while in the service on two 
occasions, now experiences a low back pain with 
menstruation.  Objective findings are unremarkable.  

2.  No history of knee surgeries in the past.  
Occasional popping in the knees bilaterally, without any 
significant objective abnormalities.  

3.  History of neck pain in basic training while 
carrying a heavy pack.  Currently asymptomatic and no 
evidence of objective abnormalities.  

A VA psychiatric evaluation was performed in January 1992.  
The veteran stated that she had been assigned with the 
engineers at a base 60 miles south of Kuwait during Desert 
Storm.  It was noted that at discharge she had reported 
trouble sleeping and depression during the Desert Storm 
operation.  The examiner noted a complaint of sleep 
disturbance with frequent waking, some anxiety, particularly 
when under stress.  The veteran' history of at least two 
suicidal gestures, the first as early as age 15, suggested 
some emotional instability and immaturity.  The examiner 
commented that one might opt for a diagnosis of a mixed 
personality disorder, even with mild borderline traits, but 
that giving the veteran the benefit of the doubt and 
considering a relatively stable adjustment at this time, the 
diagnosis was adjustment disorder with anxiety and 
depression, recovered.

In August 1992 a second VA examination was performed.  The 
diagnoses included a cervical muscle strain by history and 
arthralgias of the knees of undetermined caused.  

September 1992 VA medical records reveal that the veteran had 
difficulty sleeping and was referred to the mental health 
clinic.

VA medical records from February 1993 reveal that the veteran 
was having bilateral knee pain.  Both knees had bothered her 
during basic training.  They were now getting worse.  They 
popped when she squatted.  They ached at night.  She did not 
know if they swelled.  Patella malalignment was noted.

An October 1993 VA evaluation noted that the veteran was 
having difficulty with depression and anger.  The examiner's 
impression was that she was depressed.  

October 1993 VA records noted the veteran reported increased 
nightmares.  November 1993 VA records reveal that the veteran 
was having difficulty with depression and anger.

In November 1993 the veteran testified at a hearing at the RO 
before a Hearing Officer.  The veteran stated that she still 
had back spasms and constant pain in her legs.  Her neck 
tightened up every two months.  Her knees popped and 
sometimes swelled.  She was not able to run or do any 
squatting exercises.  She continued to have depression.

In October 1994 the veteran requested individual therapy at 
the VA.  She was experiencing mood swings.  

A VA psychiatric evaluation was performed in September 1997.  
The veteran reported that she had been sober from alcohol and 
all other drugs for the last two years.  It had made a 
significant difference in her psychological functioning.  At 
that time she still had some difficulty with anger and 
irritability.  She got angry easily and could be vindictive.  
Her chief complaint was that her anger was often elicited by 
males who were in some position of authority.  In the last 
nine months she had been going to sleep all right but had 
some difficulty staying sleep.  In relationship to depression 
she related periods where she felt depressed that were 
usually triggered by a specific event.  She related recent 
feelings of depression to her boyfriend being in a motorcycle 
accident.  Her depression came and went.  The depression was 
not manifested by any crying for unidentified reasons or 
suicidal ideation.  It was short term and she described it as 
"normal life stuff."  She was not receiving any psychiatric 
care at that time.  After returning from the service and 
working for a year and a half, her drinking and drug problem 
became unmanageable.  She went into a drug treatment program.  
Following treatment, she had been working on a full time 
basis for the past fifteen months.  She reported having an 
active life.  She liked to read, watch TV, bowl and attend AA 
meetings.  Her self-assessment was that she was an alcoholic 
and had sobered up with AA.  She was then clean and sober and 
had been drug free for two years.  The diagnosis was 
sustained full remission of polysubstance abuse.  The 
examiner commented that the only psychiatric condition 
diagnosed was in sustained full remission, and that was 
polysubstance abuse.  There appeared to be no other current 
psychiatric disorder.

An orthopedic examination was performed in September 1997.  
Currently, with respect to the cervical spine, she had not 
had any symptoms in the last month.  She has occasional low 
back spasms.  What she appeared to be referring to were sharp 
pains, when she walked over fifteen minutes.  She had 
occasional aching in the entirety of both lower extremities.  
Coughing and sneezing occasionally increased her lower back 
pain.  There was occasional popping of both knees when she 
squatted.  Examinations of the cervical spine, back and right 
knee were negative.  Active range of motion for the cervical 
spine in degrees was:  flexion to 55 degrees, with a 
complaint of slight soreness posteriorly; extension 75 
degrees; right lateral rotation 80 degrees; left lateral 
rotation 70 degrees, right lateral flexion to 45 degrees; 
left lateral rotation to 45 degrees.  Active range of motion 
of the thoracolumbar spine in degrees was:  flexion to 75 
degrees, extension to 40 degrees, side bending to right and 
left to 30 degrees each.  Range of motion for the right knee 
was from 0 degrees of extension to 140 degrees of flexion.  
The examiner provided the following comments:  

"In my opinion, there is no definite relationship 
between her current musculoskeletal complaints/symptoms 
in the various areas described, no relation causally to 
any incidence that she states occurred on active duty.  
There is no apparent functional limitation due to pain 
over the various areas orthopedically."

The examiner ordered X-rays and laboratory tests, including 
CBC, ESR, and arthritis profile including ANA.  X-rays 
revealed that the cervical lordosis was straightened.  X-rays 
of the lumbar spine and right knee were negative.

The appellant was also accorded neurological examination in 
September 1997 to evaluate her service-connected migraine 
headaches, then rated as 30 percent disabling.  The examiner 
indicated that the appellant's problems with sleep at night 
were related to her problems with adjustment disorder, 
depression, and anxiety, and that her headaches were 
exacerbated by lack of sleep.  Neurological examination, 
including motor and sensory examinations, were negative.  The 
examiner concluded that the appellant had common migraines 
but that he would like to perform a CT scan of her brain.

The appellant was also accorded a VA ENT examination in 
September 1997 to evaluate her complaints of increased sinus 
problems since she came back from Saudi Arabia.  The examiner 
recommended a CAT scan to more fully evaluate the extent of 
the appellant's sinus disease.

In this instance there is no question that the veteran 
requested and was treated for the claimed disabilities in 
service.  What is missing is evidence of current disabilities 
of the neck, low back, knees or an acquired psychiatric 
disorder.  On VA examinations in January 1992 and September 
1997 no diagnoses of a neck, low back or knee disabilities 
were given.

The veteran was diagnosed with an adjustment disorder during 
the period immediately after service.  Since that time the 
veteran entered treatment for alcohol and drug problems.  The 
VA psychiatrist in September 1997 stated that the only 
psychiatric disorder found on that examination was substance 
abuse in remission.  No current psychiatric disorder was 
found.

While the veteran has been accorded examinations by several 
specialists to evaluation her complaints, and various tests 
were ordered or suggested by the examiners, it is not 
apparent that all appropriate tests were conducted and the 
examiners' comments on the test results are not of record.  
Likewise, the examiners did not specifically rule out the 
presence of clinical, objective indications of the claimed 
symptoms.  Further, the examiners did not specifically state 
whether or not the claimed symptoms are attributable to a 
"known" clinical diagnosis and if so, the specific 
diagnosis.  If the physician was unable to attribute a 
disability to a known clinical diagnosis, he or she should 
have included a statement to that effect on the examination 
report.

Based upon the current record, the Board is unable to 
determine whether or not the veteran is suffering from a 
chronic disability resulting from an undiagnosed illness or 
illnesses.  The veteran has presented symptoms such as muscle 
and joint pain involving her neck, back and knees; possible 
neurologic symptoms regarding aching in the entirety of both 
lower extremities as well as increased lower back pain upon 
coughing and sneezing; neuropsychological symptoms such as 
anxiety, depression, and anger; and sleep disturbances.  A 
medical opinion is needed in order to specifically rule in or 
out the presence of clinical, objective indications of the 
claimed symptoms.  Likewise, if clinical, objective 
indications of the claimed symptoms were detected on 
examination, the examiners must state whether or not the 
claimed symptoms are attributable to a "known" clinical 
diagnosis and if so, the specific diagnosis.  In view of the 
foregoing, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide a statement identifying all 
current symptoms of the claimed 
disabilities and any medical treatment 
she has received for the disabilities.  
The RO should obtain treatment records 
from all sources identified.

2.  The RO should obtain the results of 
the tests and studies recommended by the 
physicians who examined the veteran in 
September 1997, to include reports of the 
CBC, ESR, and arthritis profile, a report 
of the CT scan of her brain, and a report 
of the CAT scan.

3.  The records in this case, including 
any recent statement from the veteran 
regarding her current symptoms, should 
then be referred to the physicians who 
conducted the orthopedic, neurological, 
and psychiatric examinations of the 
veteran in September 1997 for their com-
ments on the test results and for 
clarification as to whether or not any of 
the examinations revealed any clinical, 
objective indications of the claimed 
symptoms.  As noted above, the veteran 
has presented symptoms involving her 
neck, back and knees, aching in the 
entirety of both lower extremities, 
increased lower back pain upon coughing 
and sneezing, as well as complaints of 
anxiety, depression, anger and sleep 
disturbances.  If any physician 
identified any clinical, objective 
indication of the claimed symptoms, the 
physician must state whether or not the 
claimed symptoms are attributable to a 
"known" clinical diagnosis and if so, 
the specific diagnosis.  If any of these 
physicians is no longer available, or if 
any physician determines that a new 
examination is needed, the veteran should 
be scheduled for examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the examination reports and 
any opinions provided to ensure that they 
are in complete compliance with the 
directives of this remand.  After 
undertaking any development deemed 
appropriate in addition to that outlined 
above, the RO should readjudicate the 
claims.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran unless she is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 10 -
